Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 1 of the applicant's arguments and remarks, filed 12/17/2020, with respect to the 35 USC have been fully considered and are persuasive.  The rejections of 08/21/2020 has been withdrawn. 
Applicant’s amendments, filed 12/17/2020, with respect to the objection to claim 4 have been fully considered and are persuasive.  The objection of 08/21/2020 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim 1 to recite “a generally cylindrical member formed from a plurality of struts” and that “the at least one opening configured as an open cell in which struts of the cylindrical member are absent across the at least one opening.” In response to Applicant’s amendment, Examiner has added the references Ivancev (US Pub No.: 2012/0158121), Roeder (US Pub No.: 2014/0257474) and Sun (US Pub No.: 2013/0218257) while keeping Sueda (US Pub No.: 2015/0127086).
Applicant has amended claim 11 to recite that “the sidewall has a contour including a concave and a convex portion, with the convex portion disposed proximate the concave portion and the sidewall having at least one aperture disposed proximate the concave portion and facing the proximal end of the valve member.” In response to Applicant’s amendment, the Examiner has added the references of Roeder (US Pub No.: 2014/0257474), Ivancev (US Pub No.: 2012/0158121), and Keeble (US Pub No.: 2011/0166644) while keeping Roeder ‘382 (US Pub No.: 2012/0197382) and Sueda (US Pub No.: 2015/0127086).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancev (US Pub No.: 2012/0158121) in view of Sueda (US Pub No.: 2015/0127086).
Regarding claim 1, Ivancev will disclose an aortic arch graft comprising: a generally cylindrical member (a cylindrical member is shown in figures 1 and 2) formed from a plurality of struts (as per figures 1 and 2, the cylindrical member comprises a plurality of struts) having a proximal end and a distal end (defined in [0040], part 20 is the proximal end and the opposite end 22 is distal) and a longitudinally extending lumen within the cylindrical sidewall 
However, Ivancev does not teach a plurality of radiopaque markers disposed around a periphery of the opening. Instead Sueda does teach an opening of a graft on a side wall (part 42 in figure 11 is defined as a window in [0067]) in which radiopaque markers are disposed around (as per [0017] and [0018], Roentgen markers are disclosed as being placed around the periphery of the open window of the presented device). 
It will be seen as obvious to incorporate radiopaque markers like the ones of Sueda into the peripheral end of the graft in Ivancev as the radiopaque markers will help track the implanted graft in the body.  As disclosed in [0058] of Sueda, the markers are 
Regarding claim 2, Ivancev in view of Sueda teach the aortic arch graft of claim 1, wherein the opening within the graft material is elliptical (shown in figure 9), and sized to extend across the brachiocephalic artery, the left common carotid artery, and the left subclavian artery when deployed (these arteries are parts 86, 88, and 90 in figure 9).
Regarding claim 5, Ivancev in view of Sueda teach the aortic arch graft of claim 1, further comprising a first expandable anchor member partially extending into the proximal end of the generally cylindrical member, and a second expandable anchor member partially extending into the distal end of the generally cylindrical member (as per [0007] and [0043], part 14 of Ivancev is comprised of a plurality of self-expanding stents throughout.  As such, the proximal and distal end are seen to have a self-expandable anchor means).
Regarding claim 6, Ivancev in view of Sueda teach the aortic arch graft of claim 5, wherein the first and second expandable anchor members are self-expanding stents (as per [0007] and [0043], a plurality of self-expanding stents are disposed along part 14)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over in Ivancev (US Pub No.: 2012/0158121) in view of Sueda (US Pub No.: 2015/0127086) in further view of Sun (US Pub No.: 2013/0218257).
Regarding claim 3, Ivancev in view of Sueda teach the aortic arch graft of claim 1. However, said combination does not teach an instance wherein the graft material includes a plurality of openings.  Instead, Sun does teach a plurality openings in the graft material as per figure 15.  These openings are seen as an alternate to the opening part 23 of Ivancev and can replace said openings.
One with skill in the art would find it obvious to replace the opening of Ivancev with the multiple smaller openings of Sun (being the openings by 140 and 141 in figure 15) as these openings with the accompanying barbs (disclosed in [0021]) will act as an anchoring means to hold the stent in place. As per [0019]-[0021] of Sun, Sun teaches barbs that will act as anchor members.  These barbs will take the forms of wires that will extend into the arteries of and will ‘ensure a secure connection” of the stent to the arteries shown in figure 15.  This is seen as being inherently beneficial as it will allow the device of Ivancev to secure itself to the arteries of the patient and will prevent the stent from moving or shifting out of place. As such, one with skill in the art would incorporate the openings of Sun into the combination of Ivancev and Sueda
Regarding claim 4, Ivancev in view of Sueda and Sun will teach the aortic arch graft of claim 3, wherein Sun will teach that each opening is disposed at a location corresponding to an artery (shown in figure 15).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancev (US Pub No.: 2012/0158121) in view of Sueda (US Pub No.: 2015/0127086) in further view of Roeder (US Pub No.: 2014/0257474).
Regarding claim 7, Ivancev in view of Sueda teaches the aortic arch graft of claim 6. However, said combination does not teach a valve disposed at a proximal end of the aortic arch graft. Instead, Roeder does disclose a valve (disclosed in the abstract and shown in figure 5) that can be disposed on the proximal end of the aortic arch graft in Ivancev.  Here, the graft of Ivancev, shown in figure 9, will attach to part 43 of Roeder (shown in figure 3A). Part 43 is disclosed as being a graft in [0026].
It would be seen as obvious to incorporate the valve of Roeder into the combination of Ivancev and Sueda as incorporating a valve will allow the device of Ivancev and Sueda to further treat and repair a heart valve.  As Ivancev and Sueda do not disclose a heart valve, they will not be able to treat certain problems like aortic stenosis or aortic aneurysms that Roeder is disclosed to treat in [0003] - [0004].  It also stands to reason that a valve like the one presented in Roeder can be incorporated into the device of Ivancev shown in figure 1 as the device of Roeder is attached to a stent member in part 190. As a result, it would be obvious to one with skill in the art to incorporate a replacement heart valve like the one of Roeder into the combination of Ivancev and Sueda.  
Regarding claim 8, Ivancev in view of Sueda and Roeder teach the aortic arch graft of claim 7, wherein Roeder will teach a proximal end of the valve is at least partially disposed within the distal end of the expandable anchor member (The device of Roeder will be placed in the proximal end of the device of Ivancev, where the valve will be placed in the distal end of the anchor member of Ivancev.  The position of the valve is at the proximal end as seen in figure 3A of Roeder). 
Regarding claim 9, Ivancev in view of Sueda and Roeder teach the aortic arch graft of claim 7, wherein Roeder will teach an elongate tubular portion (figure 3A part 40) of the valve (shown in figure 3A) has non-uniform geometry (As per figure 3A, there is a curvature between parts 51 and the end of part 43.  As such, this geometry is seen as being non-uniform)
Regarding claim 10, Ivancev in view of Sueda and Roeder teach the aortic arch graft of claim 7, wherein the valve (figure 3A part 50 as per [0025]) and endovascular graft (figure 3 part 43 of Roeder is disclosed as being a graft.  This graft will be attached to the graft of Ivancev) are formed as an integral unit (As per figure 3A, the graft and valve are seen as being integral to eachother). 
Claims 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Roeder (US Pub No.: 2014/0257474).
Regarding claim 11, Roeder will teach a medical device comprising: a valve member (disclosed in the abstract and in [0037]), the valve member including: a plurality of leaflets (one or more leaflets disclosed in [0037]), adjacent leaflets joined at valve commissures (this is seen in figure 1 as the overlapping parts of part 62), an elongate tubular portion (shown in figure 3A) having a proximal end and a distal end defining a length therebetween (the proximal end being the leftmost portion of figure 3A with the distal end being the rightmost portion. Refer to annotated figure 1 below), wherein the elongate tubular portion having at least one aperture disposed in a sidewall (parts 48a and 48b), the proximal end and distal end of the elongate tubular portion of the valve member have a first diameter (visually, in figure 3A, the diameter at the rightmost end of part 40 and the diameter at part 51 are seen as being the same), and a midpoint of the elongate tubular portion of the valve member has a second diameter, the second diameter smaller than the first diameter (the midpoint of figure 3A is seen as being less than the diameter at the ends), the sidewall has a contour including concave portion and a convex portion (shown below in annotated figure 1), with the convex portion disposed proximate the concave portion (shown below in annotated figure 1), with and the sidewall having at least one aperture disposed proximate the concave portion and facing the proximal end of the valve member (as per annotated figure 1, parts 48a and 48b are seen as being the apertures.  These apertures are proximate the concave portion).
With respect to the diameters at the proximal and the distal end of the tubular portion having the same diameter, it should be noted that the specification remains silent on whether the diameter at part 50 and at the end of part 40 (shown in annotated figure 1 below) are the same length. However, when looking at figure 3a, it does appear that the length of the device at the proximal and distal portions are the same.  As a result, it is stated that one of obvious skill in the art can assume that the diameters of the proximal and distal ends of the device of annotated figure 1 (which is a modified figure 3a) are the same as the figure does visually depict them as such. 

    PNG
    media_image1.png
    250
    600
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 12, Roeder will teach the medical device of claim 1, wherein the aperture in the elongate tubular portion is disposed at a location proximate the valve commissures (as per annotated figure 1, the apertures 48a and 48b are proximal to the valve and the leaflets of Roeder, which will mean that the apertues are seen as being proximal toward the commissures of the valve).
Regarding claim 14, Roeder will teach the medical device of claim 11, further comprising a first an endovascular graft (a graft therefor disclosed in [0026]) having a proximal end and a distal end defining a length therebetween and an opening at the proximal and distal ends (said graft, being part 43, will have a proximal and distal portion), the proximal end of the first endovascular graft configured for coupling to the valve member (the proximal end of part 43 is seen to be coupled to the valve member of Roeder). 
Regarding claim 18, Roeder will teach the medical device of claim 11, wherein the valve member is self-expanding and includes a graft material extending over at least a portion of the tubular portion (the valve member of Roeder will include a stent that is self-expanding in [0009], with a graft also disclosed in [0009]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of Keeble (US Pub No.: 2011/0166644).
Regarding claim 13, Roeder does teach the medical device of claim 11. However, Roeder does not teach a seal member disposed at a proximal end of the valve member. Instead, Keeble does teach a fluid seal in [0041] and [0122] as part 17, which is on the proximal end of the valve member in figure 4a.  This seal member can be implemented within the valve of Roeder. 
It would be seen as obvious by one with skill in the art to incorporate the sealing means of Keeble into the device of Roeder as a sealing of a valve is seen as something that is inherently beneficial as a reduction on fluid leakage will be seen as an obvious need for an implanted valve member. As per [0048] of Roeder, it is stated that the device of Roeder is used to repair an aortic valve that does not seal properly. This statement will imply that Roeder will seal properly.  However, no specific mention of a seal is provided within Roeder. As a result, it is seen that incorporating the seal of Keeble into the device of Roeder will be obvious as having this seal for the valve of Roeder will prevent a leakage of fluid.  Therefore, it is seen that one of obvious skill in the art would find the combination of the valve device of Roeder and the seal of Keeble to be obvious. 
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of Ivancev (US Pub No.: 2012/0158121).
Regarding claim 15, Roeder will teach the medical device of claim 14. However, Roeder will not teach a second endovascular graft coupled to the first endovascular graft, the second endovascular graft including at least one opening formed in a sidewall thereof, wherein the opening material allows blood flow transverse to the longitudinal lumen of the second endovascular graft. Instead, Ivancev does teach an endovascular graft (being the cylindrical member in figures 1 and 2, this is seen as having a graft material in [0015]) with an opening in the sidewall (the graft material will open with the cylindrical sidewall at part 32 in figure 2). This opening will allow blood flow transverse to the longitudinal lumen of the graft from the arteries of 86, 88, and 90 (brachiocephalic, common carotid, and left subclavian arteries) shown in figure 9. 
It would be seen as obvious to one with skill in the art to teach the stent graft of Ivancev into the valve member of Roeder as the device of Ivancev will allow for Roeder to be used to treat a problem (like an intimal tear mentioned in [0002] of Ivancev) in the aortic arch.  Here, incorporating the device of Ivancev into the device of Roeder will be seen to increase the usefulness of both devices in treating issues in the heart of the user. As such, incorporating Ivancev into Roeder will be seen to increase the usefulness of Roeder.  As incorporating Ivancev and Roeder will allow for the combination of devices to treat a plurality of heart/aortic conditions, one with skill in the art would find it obvious to incorporate the stent of Ivancev into the valve of Roeder. 
Regarding claim 17, Roeder in view of Ivancev will teach the medical device of claim 15, wherein the valve and endovascular grafts are formed as an integral unit (regarding Roeder, the first graft and the valve are seen as an integral unit in figure 5.  Regarding the combination of Ivancev and Roeder, said combination of the second graft and the first graft will make it so that the first and second grafts are integrated into each other).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of Ivancev (US Pub No.: 2012/0158121) and in further view of Sueda (US PGPub No.: 2015/0127086). 
Regarding claim 16, Roeder in view of Ivancev will teach the medical device of claim 15.  However, said combination will not teach an instance wherein the second endovascular graft includes a plurality of openings, each opening including a radiopaque marker. Instead Sueda does teach an opening of a graft on a side wall (part 42 in figure 11 is defined as a window in [0067]) in which radiopaque markers are disposed around (as per [0017] and [0018], Roentgen markers are disclosed as being placed around the periphery of the open window of the presented device). 
It will be seen as obvious to incorporate radiopaque markers like the ones of Sueda into the combination of Ivancev and Roeder as the radiopaque markers will help track the implanted graft in the body.  As disclosed in [0058] of Sueda, the disclosed markers are disclosed as being detectable with X-Ray Photography.  This will be beneficial for the device of Sueda as the markers are disclosed as being around an opening where blood flow will travel through (this being the window in [0067]).  As such, it is assumed that the X-Ray imaging can be used to align the device of Sueda in the patient’s body. As the device of Ivancev is to be implanted into the patient’s aorta (which is implied as the device in Ivancev is an aortic arch graft with a valve, but is also disclosed in [0054]), a means to help align and position the graft in the patient will be seen as inherently beneficial. As a result, one skilled in the art would find it obvious to incorporate radiopaque markers like those found in Sueda into the devices of Ivancev and Roeder as radiopaque markers are seen as being known in the art for allowing a tracking of a medical device inside a patient. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of Roeder (US PGPub No.: 2012/0197382).
Regarding claim 19, Roeder does teach the medical device of claim 11.However, Roeder does not teach at least one coronary stent, the at least one coronary stent configured for coupling to the at least one aperture of the elongate tubular portion of the valve member.
Instead, Roeder ‘382 will teach the use of apertures (212a and 212b in figure 20, defined as fenestrations in [0089]) which will allow a coronary stent (292a, 292b, defined in paragraph [0085]) through them.  These apertures are located on an elongated tubular portion of the valve member 200, shown in figure 20. These grafts in Roeder ‘382 can be made to extend from the apertures of Roeder like they are in figure 20 of Roeder ‘382.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to couple the coronary stent of Roeder ‘382 (shown as parts 292a and 292b) to the aperture (parts 48a and 48b of Roeder) within the elongated tubular 
Regarding claim 20, Roeder in view of Roeder ‘382 will teach the medical device of claim 19. However, Roeder does not teach an instance wherein the at least one coronary stent has a first end with a diameter equal to or larger than the diameter of the at least one aperture of the valve member. Instead Roeder ‘892 does teach a coronary stent (parts 92 and 94 in [0071], shown in figure 13) wherein the diameter is equal to or larger than the diameter of the aperture of the valve member (the diameter is seen as being equal to an aperture of the valve member which will be part 12. Part 12 is better shown in figure 11).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/SUBA GANESAN/Primary Examiner, Art Unit 3774